IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00027-CR

JIMMY DARRELL CRAIG, JR.,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 220th District Court
                             Hamilton County, Texas
                             Trial Court No. CR07994


                           MEMORANDUM OPINION


       Appellant filed what appeared to be a pro se interlocutory notice of appeal of the

trial court’s denial of his motion for bond reduction. The Clerk of the Court notified

Appellant that this case was subject to dismissal for want of jurisdiction and that the

Court might dismiss his appeal unless he showed grounds for continuing it. Appellant

did not respond to the Clerk’s letter.

       This Court lacks jurisdiction over a trial court‘s denial of a motion for bond

reduction when the appeal is not from the trial court’s denial of a pretrial application
for writ of habeas corpus in which the appellant sought bond reduction. See Benford v.

State, 994 S.W.2d 404, 409 (Tex. App.—Waco 1999, no pet.); see also Sanchez v. State, 340
S.W.3d 848, 849 (Tex. App.—San Antonio 2011, no pet.). Accordingly, this appeal is

dismissed for want of jurisdiction.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 26, 2015
Do not publish
[CR25]




Craig v. State                                                                     Page 2